           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

CORTEZ REED
ADC #661395                                                       PLAINTIFF

v.                     No. 5:19-cv-135-DPM

MARK GOBER, Sheriff, Drew County;
SEWZAN POTS, Head Jailer, Drew
County; BRIAN SLAUGHTER, Chief
Deputy, Monticello; and DOE, "Mr. Jim,"
Transporter, Monticello                                     DEFENDANTS

                                ORDER
     The    Court    adopts    Magistrate    Judge        Ray's   unopposed
recommendation, NQ 14.        FED.   R. CIV. P. 72(b) (1983 addition to
advisory committee notes).      Reed's complaint, as amended, will be
dismissed without prejudice for failure to state a claim.     This dismissal
counts as a "strike" for purposes of 28 U.S.C. § 1915(g).         An in forma
pauperis appeal from this Order and accompanying Judgment would
not be taken in good faith.   28 U.S.C. § 1915(a)(3).
     So Ordered.

                                      ~1/1..o-.U' {l_
                                                     7l
                                  D.P. Marshall Jr.
                                  United States District Judge

                                      er   ~V\A~     ~019
